Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 2/23/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentien (US Pub No. 2010/0139730) in view of Mun (PHYSICAL REVIEW B 86, 115110 (2012))
Regarding Claim 1 and 4-8, Bentien et al. teaches an apparatus comprising a thermoelectric device [0002] including a first thermoelectric material [Abstract], which is used at temperatures of 150K or less [0024-0025]
Bentien et al. is silent on the formula of claim 1.
Mun et al. teaches a thermoelectric material for low temperatures comprising                        
                             
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , where T is Fe, Ru, Os, Ir, Rh, or Co [Abstract], where highly enhanced thermoelectric power is observed at lower temperatures [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
Since Bentien et al. taches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co and for low temperatures [Abstract, 0001], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                             
                        
                     of Mun et al. as the thermoelectric material of Bentien et al. in order to provide a thermoelectric material with highly enhanced thermoelectric power [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, within the combination above, modified Bentien et al. teaches wherein the device is selected from a thermoelectric electrical generator [0002, 0005].
Regarding Claim 3, within the combination above, modified Bentien et al. teaches wherein the first thermoelectric material is an n-type semiconductor and the device further includes a second thermoelectric material that is a p-type semiconductor [0209].
Regarding claim 11, within the combination above, modified Bentien et al. teaches wherein the first thermoelectric material is in electrical contact with electronic circuitry [0002, 0005].
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentien (US Pub No. 2010/0139730) in view of Mun (PHYSICAL REVIEW B 86, 115110 (2012)) as applied above in addressing claim 1, in further view of Salvador (US Pub No. 2016/0035954)
Regarding Claim 9, within the combination above, modified Bentien et al. teaches M is Zn, and T is one of Co, Rh, and Ir [See rejection above]. Modified Bentien et al. is silent on the values of R is Yb and Ce.
Salvador et al. teaches the use of Cerium in thermoelectric materials provide improved electrical transport properties [0031].
Since modified Bentien et al. is open to the use of cerium in a thermoelectric material [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cerium of Salvador et al. in the thermoelectric material of modified Bentien et al. in order to provide improved electrical transport properties [0031].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10, within the combination above, modified Bentien et al. teaches a first thermoelectric material made of Yb, Ce, Co, and Zn [See rejection above] but is silent on wherein the first thermoelectric material is selected from                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    R
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , and                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    I
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    .

Since modified Bentien et al. is open to the use of cerium in a thermoelectric material [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cerium of Salvador et al. in the thermoelectric material of modified Bentien et al. in order to provide improved electrical transport properties [0031].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn, with said construction cost and operating efficiency both changing as the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn are changed, the precise parameters of the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “                        
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    R
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , and                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    I
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of as the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn in the device of Bentien et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726